Dear Representative Dastugue:
You have requested an opinion of this office relative to whether voters may indicate their preference for a write-in candidate in the General Election of November 16, 1991.
Since 1975 Louisiana election law has not provided for write-in candidates. Consequently, the voting machines and absentee ballots have not provided a mechanism by which a voter may cast a vote for a write-in candidate. Additionally, should a voter attempt to write-in the name of a candidate on an absentee ballot, this would place the entire ballot of that voter in jeopardy of being void because it contained a distinguishing mark or feature thereon.  (R.S. 18:1315)
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: KENNETH C. DEJEAN First Assistant Attorney General
KCD:rmc